DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a “machine-readable medium” which can encompass non-statutory transitory forms of signal transmission.  Applicant's specification fails to exclude signals as a form of medium.  As a result, the “machine-readable medium" can be interpreted as reciting a signal, which is non-statutory subject matter.
Dependent claims 11-16 similarly recite a machine-readable medium which can be interpreted as a signal.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,931. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of the patent.
For example:.
Claim 1 (present application)
Claim 1 (US 10,554,931)

A device, comprising:
a processing system including a processor; and
a processing system including a processor;  and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
identifying a first virtual object associated with a videoconference based on an assessed first context of the videoconference, wherein the first virtual object is a non-physical object;
assessing a first context associated with a videoconference;  
identifying a first virtual object associated with a subject matter of the videoconference based on the first context, wherein the first virtual object is a non-physical object;
responsive to determining that a representation of the first virtual object should not be included as part of the videoconference, causing the representation of the first virtual object to be excluded from a presentation associated with the videoconference; and
responsive to determining that a representation of the first virtual object should not be included as part of the videoconference, causing the representation of the first virtual object to be excluded from a 
presentation associated with the videoconference;  and
responsive to determining that the representation of the first virtual object should be included as part of the videoconference, causing the representation of the first virtual object to be included in the presentation.
responsive to determining that the representation of the first virtual object should be included as part of the videoconference, causing the representation of the first virtual object to be included in the presentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pell (US 2018/0176508 A1).
As to claim 10, Pell discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
identifying an object based on image data (facial recognition, para. 0009); 
determining a context associated with a conference (a purpose or context of a video conference is determined, para. 0023, 0102-0103); 
incorporating the object as part of a class of a plurality of objects (identifying a first participant as part of a group of participants sitting around a conference room table, para. 0059-0060); 
presenting a second object included in the class as part of the conference based on determining that the context calls for a second object included in the class (displaying with greater clarity a second participant determined to be important within the context of the conference, para. 0060-0061); and 
.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison et al. (US 2019/0313058 A1, “Harrison”).
As to claim 10, Harrison discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
identifying an object based on image data (identifying background and foreground objects, para. 0030, 0055, animate and inanimate objects, para. 0056); 
determining a context associated with a conference (context module generates information about the audio-video communication session, para. 0032); 
incorporating the object as part of a class of a plurality of objects (objects are classified as foreground or background, para. 0030, 0055, inanimate or inanimate, para. 0056); 
presenting a second object included in the class as part of the conference based on determining that the context calls for a second object included in the class (displaying a scene with two people who are talking to each other and to the user associated with the device, para. 0034, based on context which includes number of participants, privacy settings, etc., para. 0032); and 
presenting the object as part of the conference based on the context and responsive to the determining that the context calls for the second object (para. 0032, 0034).
As to claim 11, Harrison discloses: 
determining that a plurality of enhancements should be applied to the object based on a network parameter (based on privacy settings in a social network, para. 0031), wherein the plurality of enhancements includes changing a volume associated with the object (amplify or dampen a particular sound source, para. 0028, 0038, 0053) and changing an appearance of the 
responsive to the determining that the plurality of enhancements should be applied to the object, applying the plurality of enhancements to the object as part of the presenting of the object as part of the conference (para. 0028, 0037).
As to claim 12, Harrison discloses: wherein the object includes a virtual object, an augmented reality object, or a combination thereof (data object in an augmented/virtual reality environment, para. 0089), and wherein the object is presented as a selectable object as part of the conference (user may select and tap on a subject to be the video or audio object, para. 0034, 0050).
As to claim 13, Harrison discloses: wherein the presenting of the object as part of the conference comprises presenting the object in accordance with a first camera view at a first user device and presenting the object in accordance with a second camera view at a second user device, and wherein the second camera view is different from the first camera view  (intelligent cinematic decisions include camera control subject to each individual device owner settings, para. 0007).
As to claim 14, Harrison discloses: wherein the presenting of the object as part of the conference is based on a user profile, a user device profile, an identification of a user camera, an identification of an environmental camera, first data provided by an environmental sensor, second data provided by a surveillance device, or a combination thereof (para. 0006-0007, 0028, 0032).
As to claim 15, Harrison discloses: performing a visual analysis of the image data to detect the object, thereby resulting in a detected object; comparing the detected object to a plurality of objects included in a database, wherein the plurality of objects include the object; 
As to claim 16, Harrison discloses: wherein the operations further comprise: receiving audio data from at least one camera, a microphone, or a combination thereof; and processing the audio data, thereby resulting in processed audio data, wherein the identifying of the object is further based on the processed audio data (beamforming to a particular sound source, para. 0028, 0035).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright, Jr. et al. (US 2019/0370544 A1, “Wright”).
As to claim 17, Wright discloses a method, comprising: 
identifying, by a processing system including a processor, a cross reality object based on a image data, audio data, or a combination thereof (mixed reality system, para. 0020, 0156; avatar based on a remote individual, para, 0094, 0102), 
presenting, by the processing system, the cross reality object in a videoconference in accordance with a first camera view at a first user device (position and orientation of the avatar’s head, para. 0104); and 
presenting, by the processing system, the cross reality object in accordance with a second camera view at a second user device (remote user device may display a different viewpoint, para. 0023), 
wherein the second camera view is different from the first camera view (para. 0023).
As to claim 18, Wright discloses: wherein the presenting of the cross reality object in the videoconference is further in accordance with a context associated with the videoconference (avatar representing a remote user is presented in accordance with the context of the local user’s 3D environment, para. 0094).

receiving a selection of the cross reality object (para. 0044); 
assessing, by the processing system, a second context associated with the videoconference responsive to the selection of the cross reality object (para. 0045-0052); 
identifying, by the processing system, a second cross reality object based on the second context (para. 0053); and 
presenting, by the processing system, the second cross reality object in the videoconference in accordance with the second context (para. 0053).
As to claim 20, Wright discloses: 
assessing the context associated with the videoconference based on an analysis of a meeting notice associated with the videoconference, and wherein the meeting notice includes a subject line, a main body, at least one attachment, and an identification of a plurality of participants in the videoconference (para. 0050-0051)
wherein the cross reality object includes a still image, an avatar, an emoticon, an emoji, or a combination thereof, that is representative of a first participant of the plurality of participants when a user device of the first participant is logging-in to the videoconference (avatar, para. 0094), and 
wherein the cross reality object includes a live video feed of the first participant when a connection is established with the user device and a server that is at least partially hosting the videoconference (para. 0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell in view of Simard et al. (US 2009/0119604 A1, “Simard”).
As to claim 1, Pell discloses a device (computing device, Fig. 7), comprising: 
a processing system including a processor (processor 702); and 
a memory (memory 704) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
identifying a first virtual object associated with a videoconference based on an assessed first context (a purpose or context of a video conference is determined, para. 0023, 0102-0103) of the videoconference (participants, objects and items associated with a video conference are identified by context manager 108a using image processing, computer vision, machine learning and/or neural networks, para. 0043-0044, 0070-0075); 
responsive to determining that a representation of the first virtual object should not be included as part of the videoconference, causing the representation of the first virtual object to be excluded from a presentation associated with the videoconference (context manager crops out participants or items that are determined to be not important, para. 0076: and 
responsive to determining that the representation of the first virtual object should be included as part of the videoconference, causing the representation of the first virtual object to 
Pell differs from claim 1 in that it does not disclose: wherein the first virtual object is a non-physical object.  Simard (para. 0023) teaches a virtual object (e.g. a specific email) identified as associated with the videoconference based on an assessed first context (relates to the virtual meeting or particular topic) and is included or excluded from the conference based on private, public or limited view access setting (para. 0023, 0026-0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pell with the above teaching of Simard in order to provide a virtual meeting in which a user can take part while viewing email privately, as taught by Simard (para. 0027), thus providing an improved meeting space.
As to claim 2, Pell in view of Simard discloses: wherein responsive to the determining that the representation of the first virtual object should not be included as part of the videoconference: 
assessing a second context associated with the videoconference (Pell: context manager determines a second context in which a viewer is a team leader and already familiar with the presentation given by the speaker, para. 0074); 
identifying a second virtual object associated with the subject matter of the videoconference based on the second context (Pell: a participant other than the current speaker is identified, such as a potential client, company legal counsel, company CEO, etc., para. 0074); and 
responsive to determining that a representation of the second virtual objected should be included as part of the videoconference, causing the representation of the second virtual object to be included in the presentation (Pell: zooming in on the identified other participant, para. 0074).

As to claim 4, Pell in view of Simard discloses: wherein the operations further comprise: transmitting the first enhanced virtual object to a second device to cause the second device to include the first enhanced virtual object as the representation of the first virtual object in the presentation at the second device (Pell: optimized video conferencing data stream is transmitted to a receiving client-computing device 102b or 102c, para. 0035).
As to claim 5, Pell in view of Simard discloses: wherein the assessing of the first context comprises performing a visual analysis of image data to recognize a first object associated with the first virtual object (Pell: para. 0043-0044).
As to claim 6, Pell in view of Simard discloses: wherein the assessing of the first context further comprises performing audio processing on audio data to recognize the first object (Pell: conference context is determined using semantic analysis on audio data, para. 0103).
As to claim 7, Pell in view of Simard discloses: wherein the audio processing comprises natural language processing (Pell: semantic analysis, para. 0103).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell in view of Simard, and further in view of Lu et al. (US 2014/0139609 A1, “Lu”).
Pell in view of Simard differs from claim 8 in that it does not disclose: 
wherein the identifying of the first virtual object comprises providing the first virtual object as a recommendation, and wherein the operations further comprise: 
receiving user feedback in response to the recommendation, 
wherein the determining that the representation of the first virtual object should not be included as part of the videoconference and the determining that the representation of the first 
Lu teaches adjusting video conference content by selectively including and replacing identified objects according to policy criteria (para. 0011), which includes suggesting objects to be retained and/or replaced for approval by the user (para. 0043-0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pell in view of Simard with the list of recommended objects for user selection, as taught by Lu, in order to provide improved user convience.
As to claim 9, Pell in view of Simard and Lu teaches: wherein the operations further comprise: 
assessing a second context associated with a conference subsequent to receiving the user feedback (Lu: a second context can be determined after resolving a conflict involving multiple lists, para. 0044, or after a source device has changed location, para. 0046); 
identifying the first virtual object, a second virtual object, or a combination thereof as being associated with a second subject matter of the conference based on the second context and the user feedback (Lu: para. 0044-0046); and 
causing the representation of the first virtual object, a representation of the second virtual object, or a combination thereof to be included in a presentation associated with the conference (Lu: para. 0045-0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajan (US 2020/0278742 A1) and Energin et al. (US 2019/0371060 A1) teach relevant mixed reality systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652